831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kareem Abdool RASHAAD, Plaintiff-Appellant,v.Richard P. SEITER, Defendant-Appellee.
No. 87-3362.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1987.

1
Before WELLFORD and RALPH B. GUY, Circuit Judges, and THOMAS A. HIGGINS, District Judge.*

ORDER

2
The plaintiff appeals pro se from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
At the time he filed his complaint, the plaintiff was a prisoner at the Lebanon, Ohio Correctional Facility.  The defendant is the director of the Ohio Department of Rehabilitation and Correction.  The complaint alleges that the plaintiff has established his own religion that requires him to wear long hair in violation of the prison's regulations.  After various proceedings, the district court entered an order holding that the plaintiff did not show a first amendment violation because his beliefs were not deeply held religious convictions shared by an organized group.  After an examination of the record, we agree with the conclusions of the district court for the reasons stated in its opinion.


4
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation